Appellee has filed a motion for rehearing, in which he raises the question of jurisdiction of the trial court. It appears that the appeal bond from the justice court and the judgment of said court is not in the record, and it does not affirmatively appear that the county court had jurisdiction. Appellant filed a motion for certiorari to supply the mixed bond and judgment. Under rule 22 for the Courts of Civil Appeals, omissions in the transcript cannot be supplied after submission of the cause in the Court of Civil Appeals. Patrick v. Pierce, 107 Tex. 620,183 S.W. 441; Huling v. Moore (Tex.Civ.App.) 194 S.W. 188. Therefore appellant's motion to file supplemental transcript is overruled.
But, as to appellee's motion for rehearing and to certify, we are of the opinion that said motion should also be overruled. The jurisdiction of the trial court not affirmatively appearing of record, it is our duty to reverse the judgment below and remand the cause to the trial court, with instructions to dismiss the cause, unless the jurisdiction of that court is shown. Therefore the original opinion is withdrawn, and the judgment is reversed, and the cause remanded, with the above instructions to the trial court. Since this judgment of the court is not based upon a consideration of the case on its merits, the motion to certify is also overruled.